Exhibit 10.2

Execution Copy

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Separation Agreement”) is made
by and between Opteum Inc., a Maryland corporation, and Opteum Financial
Services, LLC, a Delaware limited liability company (collectively, the
“Company”), and Peter Norden (“Executive”). The Company and the Executive may be
referred to collectively herein from time to time as “the Parties.”

WHEREAS, Executive has been employed by the Company pursuant to an Employment
Agreement dated as of September 29, 2005 (the “Employment Agreement”); and

WHEREAS, Executive and the Company have mutually agreed that Executive’s
employment with the Company shall terminate effective as of June 29, 2007; and

WHEREAS, the Parties have agreed to the terms and conditions relating to the
termination of Executive’s employment as set forth herein; and

WHEREAS, this Separation Agreement shall supersede and replace in all respects
the Employment Agreement, and the Employment Agreement shall be void and shall
have no further force or effect whatsoever.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:



1.   Effective Date of Agreement. This Separation Agreement shall become
effective and enforceable on the eighth day after the Separation Date (as
defined below) (the “Effective Date”). Once effective, all of the terms,
conditions, benefits and restrictions of this Separation Agreement shall be
fully enforceable and binding on the Parties.



2.   Termination of Employment.



  a.   Executive hereby resigns his employment and any and all positions he
holds with the Company and each of its subsidiaries and affiliates, including
but not limited to his positions as President, Chief Executive Officer & Co-Head
of Capital Markets of Opteum Financial Services, LLC and Senior Executive Vice
President of Opteum Inc., effective as of the Separation Date (as defined
below). Effective on the Separation Date, the Executive shall have no further
duties or responsibilities to be performed for the Company or any of its
subsidiaries or affiliates, other than as specified herein, and shall have no
authority to act or endeavor to act on behalf of the Company or any of its
subsidiaries or affiliates for any reason whatsoever. For purposes of this
Separation Agreement, Executive’s “Separation Date” shall be June 29, 2007.



  b.   Executive will not receive any compensation or benefits from the Company
after the Separation Date, except as expressly hereinafter provided in this
Separation Agreement. Executive and the Company each acknowledges and agrees
that valid consideration exists for the promises contained in this Separation
Agreement.



3.   Consideration to Executive.



  a.   Within one (1) business day after the Separation Date, the Company shall
deliver to the law firm of Zukerman, Gore & Brandeis, LLP, as escrow agent
(“Escrow Agent”), a check in the amount of $725,000 (Seven Hundred Twenty Five
Thousand Dollars and No Cents), less applicable withholding taxes, made payable
to the Executive. Escrow Agent shall hold such check in escrow until the
Effective Date. Within one (1) business day after the Effective Date, the Escrow
Agent shall deliver such check to the Executive so long as Executive has not
revoked this Separation Agreement pursuant to Section 4(d). In the event
Executive does revoke this Separation Agreement pursuant to Section 4(d), the
Escrow Agent will promptly deliver such check back to the Company.



  b.   The Company shall pay to Executive on the Separation Date, in cash,
Executive’s accrued Annual Salary through the Separation Date, in accordance
with the Employment Agreement.



  c.   Executive shall have the right to elect to continue his current health
insurance coverage under COBRA for up to 18 months following the Separation
Date. The Company shall reimburse Executive for the cost of continuing such
coverage until up to September 30, 2007. Within 30 days after the Separation
Date, Executive shall notify the Company in writing of his election to continue
such coverage and, if he makes such election, will further promptly notify the
Company of his decision to terminate such continuing coverage.



  d.   The Company agrees to reimburse Executive for the business expenses
incurred through the Separation Date, as set forth on Schedule A hereto, in
accordance with the Employment Agreement.



  e.   The Company agrees that the forfeiture restrictions, if any, that apply
to any of shares of Opteum Inc. common stock held by Executive shall lapse as of
the Separation Date.



  f.   Executive agrees to provide consulting services to the Company one
(1) day/week through September 30, 2007 (except that, for the weeks of July 16,
2007 and July 23, 2007, he shall provide such services for two (2) days/week).
The Company shall pay Executive a fee of $3,000 per day for any additional days
of consulting services requested by the Company.



  g.   The Executive understands and agrees that all payments and other benefits
payable to the Executive hereunder will be treated by the Company as
compensation expense.



4.   Waiver, Release of Claims, and Covenant Not to Sue.



  a.   Executive, for himself, his agents, personal representatives, heirs and
assigns, hereby unconditionally releases and forever discharges the Company and
all of its affiliated entities and subsidiaries, as well as their respective
officers, directors, partners, owners, employees, agents, representatives,
financial advisors, predecessors and successors, whether in their individual or
representative capacities (collectively “Released Parties”) from any and all
liability of every kind and nature whatsoever arising out of or connected in any
way with Executive’s employment, or termination of employment, by the Company
and any of its affiliates or subsidiaries, or any other matter relating to the
Company or any of its affiliates or subsidiaries, or the business or assets of
any of them, both as to matters now known and those discovered hereafter,
including, without limitation, any and all claims for monetary relief,
injunctive relief, attorney fees, costs, back pay or unpaid wages, fringe
benefits, employment or reinstatement that could have been raised under common
law, wrongful discharge, breach of any contractual rights, both express or
implied, breach of any covenant of good faith and fair dealing, both express or
implied, any tort, any claim of invasion of privacy, any legal restrictions on
the Released Parties’ rights to terminate employees, and any federal, state, or
other governmental statute, regulation, ordinance, or directive, specifically
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Securities
Act of 1933, the Securities Exchange Act of 1934, and state securities laws. The
foregoing also includes any and all claims Executive could have brought or could
bring as a shareholder, partner, member, director, officer or employee of any of
the Released Parties. Executive covenants not to sue the Released Parties with
respect to any of the released claims or potential claims described above. The
foregoing release does not waive or infringe Executive’s right to receive the
payments and benefits described in Section 3 hereof.



  b.   The Company hereby unconditionally releases and forever discharges
Executive, his agents, personal representatives, heirs and assigns, from any and
all liability whatsoever for any acts, occurrences or omissions arising out of
or connected in any way with Executive’s performance or discharge of his duties
as a director of the Company, employment, prospective employment, or termination
of employment by the Company and any of its affiliates or subsidiaries, or any
other matter relating to the Company or any of its affiliates or subsidiaries,
or the business or assets of any of them, both as to matters now known and those
discovered hereafter, except to the extent that the Executive has engaged in any
fraudulent or criminal conduct in the performance of his duties while employed
by the Company (the “Released Claims”). Except as provided in the immediately
preceding sentence, the Released Claims shall include, without limitation, any
and all claims for monetary relief, injunctive relief, attorney fees, costs and
claims the Company could have brought or could bring against Executive as a
shareholder, partner, member, director, officer or employee of any of the
Released Parties. The Company covenants not to sue the Executive with respect to
any of the Released Claims except to the extent that the Company determines in
good faith that the Executive has engaged in any fraudulent or criminal conduct
in the performance of his duties while employed by the Company; provided, that
the Company will reimburse Executive for all reasonable attorneys fees and other
defense costs if the Company brings suit against Executive alleging fraudulent
or criminal conduct and Executive is successful on the merits in defending the
action as determined by a final non-appealable order. Notwithstanding anything
herein to the contrary, this Separation Agreement shall not impact or release
any rights that Executive may have, under the by-laws of the Company, applicable
insurance policies of the Company and/or under applicable law, to
indemnification with respect to liabilities, costs, losses and claims arising
from or related to Executive’s service as an officer, director or employee of
the Company, any parent, subsidiary or affiliate of the Company, or any of the
Released Parties.



  c.   The Parties expressly understand and agree that the waivers, releases and
covenants not to sue set forth in clauses (a) and (b) above do not preclude
either Party from acting to enforce the terms, conditions, rights, obligations
and requirements of this Separation Agreement as provided herein.



  d.   This Separation Agreement is intended by the Parties to comply with the
requirements of the Older Workers Benefits Protection Act (29 U.S.C. § 626(f)).
To that end the Parties acknowledge that (a) Executive has read and understands
the terms of this Separation Agreement and he accepts them knowingly and
voluntarily, (b) the claims released by Executive pursuant to this Separation
Agreement include claims arising under the Age Discrimination in Employment Act
(29 U.S.C. § 626 et. seq.), (c) Executive does not waive any of his rights or
claims that may arise after the date this Separation Agreement is effective,
(d) the consideration provided in Section 3 of this Separation Agreement in
exchange for Executive’s release of claims is in addition to anything of value
which Executive is already entitled to receive from the Company, (e) Executive
has been advised in writing to consult with an attorney prior to signing this
Separation Agreement, (f) Executive has been given a period of up to 21 days in
which to consider the terms of this Separation Agreement, and (g) Executive has
a period of 7 days following the date he signs this Separation Agreement to
revoke it, and the Separation Agreement shall not become effective or
enforceable until the revocation period has expired, as provided for in
Section 1 herein.



5.   Nondisclosure of Confidential Information.



  a.   Subject to the provisions of Section 5(b) below, the Executive shall keep
confidential all secret or Confidential Information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses and properties, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies, except for secret or Confidential Information, knowledge or data
which becomes public knowledge (other than as a result of any act by the
Executive or any representatives of the Executive in violation of this
Separation Agreement). Executive shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it. The agreement made in this Section 5 shall
be in addition to, and not in limitation or derogation of, any obligations
otherwise imposed by law upon the Executive in respect of confidential
information of the Company. “Confidential Information,” as used in this
Separation Agreement, means any and all confidential information (whether
recorded in documentary form or by electronic or other means) relating to the
properties, business methods, corporate plans, business plans, strategic plans,
employee information (including compensation, qualifications, and utilization),
management systems, finances, existing or developing business opportunities,
processes under development or development projects of the Company or any of its
affiliates or subsidiaries, or relating to the marketing or sales of any past,
present or future property or asset of any of them. Confidential Information
also includes any other information to which the Company attaches an equivalent
level of confidentiality or in respect of which it owes an obligation of
confidentiality to any third party, knowledge of which Executive acquired at any
time during his employment by the Company or any of its affiliated companies and
which is not readily ascertainable to persons not connected with the Company
either at all or without significant expenditure of labor, skill or money. The
nondisclosure obligation set forth in this Paragraph is in addition to
Executive’s fiduciary, statutory and other common law duties to maintain the
confidentiality of the Company’s Confidential Information and, to the extent not
otherwise provided herein, the Company’s trade secrets.



  b.   The Company acknowledges that Executive may commence employment with
Metrocities following the Separation Date and that he may be involved with the
operation of the business and assets of the Company that are purchased by
Metrocities pursuant to the Purchase Agreement. Accordingly, subject to
Executive becoming an employee of Metrocities, the Company consents to the use
by Executive of Confidential Information relating specifically to the business
and assets of the Company that are purchased by Metrocities from the Company
pursuant to the Purchase Agreement.



6.   Non-Solicitation. Executive agrees that, for a period of two (2) years
following the Separation Date,



  a.   Executive shall not, without the Company’s prior written consent,
directly or indirectly, knowingly (i) solicit or encourage to leave the
employment or other service of the Company or any of its affiliates, or hire or
participate in the hiring of, any then current employee or exclusive independent
contractor thereof; provided, however, that this clause (a) shall not prohibit
Executive, acting on behalf of Metrocities, from soliciting, hiring or
participating in the hiring of any such employee or independent contractor for
employment with Metrocities during the period during which Executive is employed
by Metrocities, and



  b.   Executive will not, whether for his own account or for the account of any
other person, firm, corporation or other business organization, intentionally
interfere with the Company’s or any of its affiliates’ relationship with any
person who, during the term of Executive’s employment with the Company, is or
was a customer, client or business partner of the Company or any of its
affiliates; provided, however, that, subject to the provisions of Section 5(b)
hereof, this clause (b) shall not prohibit Executive, acting on behalf of
Metrocities, from soliciting any such customer, client or business partner of
the Company with respect to the business and assets of the Company that are
purchased by Metrocities pursuant to the Purchase Agreement.



7.   Acknowledgement of Enforceability of Covenants. It is agreed by the Parties
that the covenants contained in Sections 5 and 6 impose a fair and reasonable
restraint on Executive in light of the activities and business of the Company on
the date of the execution of this Separation Agreement and the current plans of
the Company; but it is also the intent of the Company and Executive that such
covenants be construed and enforced in accordance with the changing activities,
business and locations of the Company and its affiliates throughout the term of
these covenants. Executive also acknowledges that this restraint will not
prevent him from earning a living in his chosen field of work.



  a.   In the event any court of competent jurisdiction shall determine that the
scope, time or other restrictions set forth herein are unreasonable, then it is
the intention of the Parties that such restrictions be enforced to the fullest
extent that such court deems reasonable, and this Separation Agreement shall
thereby be reformed to reflect the same.



  b.   It is specifically agreed that the duration of the period during which
the agreements and covenants of Executive made in Sections 5 and 6 shall be
effective shall be computed by excluding from such computation any time during
which Executive is in violation of any provision of Sections 5 and 6.



  c.   Notwithstanding any of the foregoing, if any applicable law, judicial
ruling or order shall reduce the time period during which Executive shall be
prohibited from engaging in any competitive activity described in Sections 5 and
6 hereof, the period of time for which Executive shall be prohibited pursuant to
Sections 5 and 6 hereof shall be the maximum time permitted by law.



8.   Consultation in Advance of Action. Before Executive engages in any action
which may reasonably be construed as a violation of this Separation Agreement,
or as to which Executive believes the application of the Separation Agreement is
not clear, specifically including the provisions of Sections 5 and 6 above,
Executive agrees to contact and confer with the Chief Executive Officer of
Opteum Inc., or his designee, regarding Executive’s intended action, to make a
good faith effort to avoid a violation, and to discuss the availability of
alternative courses of action that would not result in a violation. Both Parties
agree to engage in such discussions in good faith.



9.   Injunctive and Contractual Relief. Executive understands and agrees that
the covenants contained in Sections 5 and 6 are special, unique and of an
extraordinary character. Because of the difficulty of measuring economic losses
to the Company as a result of a breach of the foregoing covenants, and because
of the immediate and irreparable damage that could be caused to the Company for
which it would have no other adequate remedy, in the event of any default,
breach or threatened breach of these Sections by Executive, the Company shall be
entitled to institute and prosecute proceedings as provided for in Section 7,
and shall be entitled specifically to injunctive relief and to such other and
further relief as may be available to the Company at law and/or in equity.
Executive hereby waives any right to require the posting of a bond in the event
the Company seeks injunctive and/or other equitable relief to enforce this
Separation Agreement. The rights, obligations and remedies provided in this
section and in Section 7 shall be in addition to, and not in lieu of, any
rights, obligations and/or remedies imposed by applicable law under statutes
enforcing the protection of trade secrets and other confidential and proprietary
information.



10.   Severability. The Parties understand and agree that every Section, and
each subpart, sub-paragraph or provision therein, of this Separation Agreement
is separable, severable and divisible from the rest of the Separation Agreement.
If any Section, subpart, sub-paragraph or provision herein is ruled invalid,
illegal, unenforceable or void by any arbitrator, regulatory agency or court of
competent jurisdiction, the Parties understand and agree that the remainder of
this Separation Agreement shall continue to be enforceable to the fullest extent
permitted by law.



11.   Choice of Governing Law and Venue. The Parties (a) understand and agree
that the validity, interpretation, construction and performance of this
Separation Agreement, as well as the rights of the Parties under this Separation
Agreement, shall be governed in accordance with the laws of the State of New
York, without regard to its conflicts of law principles; and (b) irrevocably and
unconditionally submit to the exclusive jurisdiction of the courts of the State
of New York and federal courts sitting in the State of New York with respect to
all actions and proceedings arising out of or relating to this Separation
Agreement and the transactions contemplated hereby.



12.   Full Integration. This Separation Agreement constitutes the entire
agreement between the parties regarding the resignation of Executive’s
employment with the Company. It fully supercedes any and all prior oral or
written representations, communications or agreements between the parties
pertaining to its subject matter, including the Employment Agreement. The
Parties understand and agree that by executing this Separation Agreement, the
Parties mutually and voluntarily release one another from each and every of
their respective rights and obligations under the Employment Agreement and agree
that Executive’s Employment Agreement shall be void and shall have no further
force or effect whatsoever. The Parties further acknowledge that no written or
oral representations inconsistent with or additional to the terms and conditions
of this Separation Agreement have been made or reached. Except as provided
herein, the parties further agree that no modification, amendment or waiver of
any of the provisions of this Separation Agreement shall be effective unless
made in writing, specifically referring to this Separation Agreement, and signed
by Executive and the Company.



13.   Disputes. Each Party to this Separation Agreement shall be entitled to
seek any and all relief to which it or he, as applicable, is entitled with
respect to any violation or threatened violation by the other Party of this
Separation Agreement. Except as otherwise set forth in Sections 7 and 9 above,
in the event a Party institutes any proceeding to enforce his or its legal
rights under, or to recover damages for breach by the other Party of, this
Separation Agreement, the prevailing Party shall be entitled to recover from the
other Party any actual expenses for attorney’s fees and disbursements incurred
by such prevailing Party.



14.   No Waiver. The Parties acknowledge and agree that the failure to enforce
at any time any of the provisions of this Separation Agreement or to require at
any time performance by any party of any of the provisions hereto shall in no
way be construed as a waiver of such provision or affect the validity of this
Separation Agreement or any part thereof, or the right of each party thereafter
to enforce each and every provision in accordance with the terms of this
Separation Agreement.



15.   Assignability. This Separation Agreement is not assignable by Executive
but is assignable by the Company. This Separation Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns. The
Company agrees to cause its successors and assigns to assume the Company’s
liabilities and obligations set forth in this Separation Agreement.



16.   Non-Disclosure of Agreement.



  a.   The Parties agree to keep any and all matters relating to this Separation
Agreement, including its existence, terms and the negotiations and circumstances
which led to this Separation Agreement, confidential such that they will not
disclose such matters to any person or entity at any time; provided that (1) the
Company may disclose such matters to (i) any of its officers, directors,
partners, owners, agents, auditors, representatives and employees, to the extent
necessary to implement this Separation Agreement or to comply with the law,
(ii) any prospective purchaser of the Company’s business in order to comply with
the Company’s disclosure obligations to or due diligence requests by any
prospective purchaser of the Company’s business, (iii) its shareholders and
prospective investors through filings with the Securities and Exchange
Commission in order to comply with its public company reporting and disclosure
obligations, and (iv) any party to the extent required by law, and (2) the
Executive may disclose this Separation Agreement to Metrocities, his counsel,
his tax and financial advisors and his immediate family members, and the
Executive may discuss his separation from the Company and this Separation
Agreement with Metrocities and persons with whom he has a personal relationship
to the extent such persons inquire of him regarding these matters so long as the
Executive does not misrepresent in any manner the terms of his separation.



17.   Non-Disparagement. The Parties agree that they will not take any action or
make any comment which impugns, defames, disparages, criticizes, negatively
characterizes or casts in an unfavorable light, the other. Executive’s
obligation under this Paragraph shall apply to the Company and to the Released
Parties, including their officers, directors, management, employees, agents and
other representatives. Executive agrees not to voluntarily provide assistance or
information to any person or entity pursuing any claim, charge or complaint
against the Company, except that nothing herein shall be interpreted to limit
Executive’s right to confer with counsel or to provide truthful testimony
pursuant to subpoena or notice of deposition or as otherwise required by law.



18.   Counterparts. This Separation Agreement may be executed in counterparts,
each of which shall be deemed an original for all purposes.



19.   Effectiveness. Notwithstanding anything to the contrary herein, in the
event that the Company fails to pay Executive the consideration due under
Section 3.a hereof on the Effective Date, and Executive incurs any attorneys’
fees or costs in order to obtain the consideration or otherwise enforce his
rights hereunder, then the Company shall be liable for any and all costs and
expenses, including but not limited to attorneys’ fees and disbursements, that
Executive incurs in order to obtain such consideration or otherwise enforce his
rights hereunder.

1





Both Parties have read this Separation Agreement, understand and agree to its
terms and enter into it voluntarily. By signing below, Executive acknowledges
that he is receiving a signed copy of this Separation Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Separation Agreement to
be signed as of the day and year first below written.

          Opteum Inc. Date: June 29,   By: Jeffrey Zimmer 2007   Title: Chief
Executive Officer     Opteum Financial Services, LLC
Date: June 29,
  By:
2007
  Title:
Date: June 29,
2007
 
Peter Norden

Agreed and acknowledged for purposes of the
escrow arrangement set forth in Section 3.a:

Zukerman, Gore & Brandeis, LLP,
as escrow agent

2

SCHEDULE A

Reimbursable Business Expenses

Those business expenses reimbursable to Executive in accordance with the
Company’s ordinary policies and procedures for reimbursement of business
expenses, in an amount not to exceed Two Thousand Dollars ($2,000.00).

69209.000007 RICHMOND 2071026v2

3